DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:
In claim 11, line 6, “the light lay” should read --the light ray---.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2017/0151733) in view of Zhou (From 3D to 4D printing: approaches and typical applications; hereinafter Zhou).
Regarding claims 1-6, Lewis teaches a 4D printing method comprising the alignment of anisotropic filler particles along prescribed printing pathways (printing paths to impose a desired thermal anisotropy to a specimen) ([0028]). The print path may include transverse and longitudinal orientations ([0082]).  The method may further entail using a mathematical model (artificially planning) to determine a suitable print path for deposition of the layers such that the filaments adopt a particular swollen 3D shape ([0061]). Lewis teaches that 4D printing method may entail depositing a first layer 104 of filaments 102 on a substrate 114 (specimen) in a first predetermined arrangement, where each filament 102 comprises a hydrogel 116 with anisotropic filler particles 108 embedded therein (thermoplastic polymer is a form of a filament) ([0030]). A second layer 106 of the filaments 102 may be deposited in a second predetermined arrangement on the first layer 104, such that the filaments 102 of the second layer 106 contact the filaments 102 of the first layer 104 at a number of contact regions to create 3D printed composite filamentary structures with programmable swelling upon exposure to water ([0030]).
Although the Lewis does not specify printing in a in a transverse direction and a longitudinal direction on the specimen to form multiple transversely printed layers and multiple longitudinally printed layers, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Lewis by arranging the first and second layers to form multiple transversely printed layers and multiple longitudinally printed layers in order to provide a method wherein the local swelling 
Lewis fails to teach a method wherein heating the 3D printed product to cause thermal transformation of the 3D printed product in a specific direction nor controlling heating time to obtain a 4D printed product having a desired final shape generated through the transformation after the heating is completed.
However, in the same field of endeavor, 4D printing, Zhou teaches a method wherein, at a relatively lower water content, shape recovery of a piece of hydrogel may be induced upon heating or wetting in an high humidity environment; while at a relatively higher water content, the hydrogel responses to mechanical loading in a rubber-like manner, i.e., with the mechano-responsive SCE (shape change effect) (see Zhou, Section 2.4). Zhao teaches that upon wetting or drying, hydrogel swells or shrinks (thermal transformation in a specific direction; 4D printed product), which is typical water-responsive SCE (see Zhou, Section 2.4).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Lewis by heating rather than wetting the 3D printed product as taught by Zhou since the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. MPEP 2143(B). One of ordinary skill in the art would have been motivated in order to cause the hydrogel to shrink or swell during thermal transformation (see Zhou, Section 2.4).
The combination does not specify controlling heating time to obtain a 4D printed product having a desired final shape.
However, Zhou teaches wherein the shape of the 4D printed product is a result effective variable. Specifically, Zhou teaches that the swelling or shrinking of the 4D printed product changes depending on the wetting or drying (heating time) of the hydrogel. Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. MPEP 
Regarding claim 3, as applied to claim 1, the combination teaches the claimed invention discussed previously. Lewis further teaches that print paths were generated via production of G-code which outputs the XYZ motion of the 3D printer and that the deposition nozzle may be moving with respect to the substrate during deposition - i.e., either the nozzle may be moving or the substrate may be moving, or both may be moving to cause relative motion between the nozzle and the substrate (the printing of the thermoplastic polymer in the transverse direction and the longitudinal direction is performed by using a fused deposition modeling (FDM) type 3D printer) ([0058] and [0076]).
Regarding claims 4 and 6, as applied to claim 1, the combination teaches the claimed invention discussed previously. Lewis further teaches that the anisotropic filler particles embedded in the hydrogel matrix may be at least partially aligned—and in some cases highly aligned—with the longitudinal axis of each filament so as to generate anisotropic swelling behavior (setting at least one anisotropic region within isotropic regions) ([0059]). By constraining the hydrogel composite filaments at the contact regions Xi, where each filament may be predisposed to anisotropic swelling, a curved 3D shape can be formed upon hydration ([0059]). Lewis teaches anisotropic printing on the anisotropic region via deposition of a first and second layer 104, 106 ([0030]). 
Although the combination does not specify wherein an anisotropic printing region has a laminate structure composed of multiple transverse layers printed along a transverse printing path and multiple longitudinal layers printed along a longitudinal printing path, wherein the transverse layers and the longitudinal layers are sequentially laminated, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to the combination such that the bilayer printed architecture taught by Lewis have transverse layers and longitudinal layers that are sequentially laminated, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art 
Regarding claim 5, as applied to claim 1, the combination teaches the claimed invention discussed previously. Lewis further teaches that for a bilayer printed architecture, each contact region Xi may be understood to be an interfacial region between a portion of a filament from the first layer and a portion of a filament from the second layer ([0060]). The size of the interfacial regions prior to swelling may be determined largely by the width of the filaments as well as by the relative orientation of the filaments at each of the contact regions ([0060]). In some cases, degree notation (e.g., 90°/0° or)−45°/45° may be used to describe the orientation of each printed layer in reference to an orthogonal grid pattern that may be defined by the boundary or an axis of the printed arrangement of filaments ([0064])
Although the combination does not specify wherein an isotropic printing region has a laminate structure composed of multiple +45° oblique layers printed along a +45° oblique printing path and multiple −45° oblique layers printed along a −45° oblique printing path, wherein the +45° oblique layers and the −45° oblique layers are alternately laminated, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to the combination such that the bilayer printed architecture taught by Lewis has +45° oblique layers and −45° oblique layers that are alternately laminated, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2017/0151733) in view of Zhou (From 3D to 4D printing: approaches and typical applications; hereinafter Zhou), as applied to claim 1, and in further view of White (US 2002/0019683).
Regarding claim 7, as applied to claim 1, the combination teaches the claimed invention discussed previously. The combination fails to teach in the heating of the 3D printed product to cause the thermal transformation of the 3D printed product in the specific direction, a degree of the thermal 
However, in the same field of endeavor, the fabrication of objects through sequential deposition of material, White teaches the uniform distribution of residual stresses in the part being built ([0049]).  Most additive manufacturing processes produce residual stresses as each material layer is applied, typically as a result of transformation and thermal contraction stresses ([0049]).  As layers are added, these layers often produce warping of a part, and, in some cases, cracking ([0049]).  Depending on the process, a heat treatment or other processing may be required to prevent the problem, adding time, cost and complexity to the process ([0049]).
Accordingly, White teaches wherein the degree of thermal transformation is a result effective variable. Specifically, White teaches that the degree of thermal transformation depending on number of layers applied in order to provide uniform distribution of residual stress in the part being built. Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. MPEP 2144.05(II). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify the combination by adjusting the number of transverse layers and the number of longitudinal layers to yield an expected result.
Claims 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2017/0151733) in view of Zhou (From 3D to 4D printing: approaches and typical applications; hereinafter Zhou), as applied to claim 1, and in further view of Gifford (US 2018/0326660).
Regarding claim 8, as applied to claim 1, 
However, in the same field of endeavor, fused deposition modeling, Gifford teaches a heater, which can heat the filament material to a temperature that can melt or soften the filament material, for example, to a temperature higher than the glass transition temperature of the filament material ([0083]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination by heating the polymer to a temperature higher than a glass transition temperature as taught by Gifford since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C). One would have been motivated to set a predetermined period of time in order to melt or soften the filament material (see Gifford, [0083]).
Regarding claims 9-12 and 14, the combination teaches the claimed invention discussed previously. The combination further teaches that the 3D printed product is a product having isotropic printing regions and anisotropic printing regions (see Lewis, [0028] and [0030]).
The combination fails to teach that in the heating of the 3D printed product, a light irradiating device is used to heat the 3D printed product using light energy; wherein the light irradiating device comprises a light source for emitting a light ray and a lens for changing a ray path of the light emitted from the light source such that the light ray is directed to the 3D printed product, and a light irradiation region is controlled by adjusting a distance between the 3D printed product and the lens disposed above the 3D printed product; wherein during the heating through the light energy irradiation,; a mask having a through-hole for transmitting only a part of the light ray passing through the lens, wherein the light lay is focused only on the anisotropic printing region by the mask; nor wherein the light source is an infrared lamp.
However, in the same field of endeavor, fused deposition modeling, Gifford teaches a radiation source (light irradiating device) can include an infrared (IR) light source (light source), which can be configured to heat up the surface of the substrate ([0290]). A point source with a focusing lens (lens) can be used to focus the radiation to a small area (light irradiation region) on the substrate ([0294]). The print head can have a radiation source 3544 providing a small parallel beam 3554 to the support platform (FIG. 
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination to include a light source such as a IR lamp with a focusing lens as taught by Gifford in order to provide a light beam to an area on the substrate, for example, through mirrors and lenses (see Gifford, [00297]).
Although the combination does not specify that the light irradiation region is controlled by adjusting a distance between the 3D printed product and the lens disposed above the 3D printed product, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination by adjusting the position of the focusing lens taught by Gifford, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C). One of ordinary skill in the art would have been motivated in order to provide a point source with a focusing lens can be used to focus the radiation to a small area on the substrate (see Gifford, [00294]).
Although the combination teaches providing a pattern on a layer via a mask as taught by Gifford, the combination does not specify wherein the light ray is focused only on the anisotropic printing region, it would have been obvious to one of ordinary skill in the art to modify the combination such that the light ray or pattern is focused only on the anisotropic printing region in order to cause that region to undergo .

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to the 4D printing method as instantly claimed is that while the prior art Lewis (US 2017/0151733) in view of Zhou (From 3D to 4D printing: approaches and typical applications) teaches the limiations discussed previously including wherein in the obtaining of the 4D printed product having the desired final shape through the anisotropic thermal transformation, it does not teach or suggest that the specimen having an ability to cause local thermal transformation is applied to a base component having a specific shape with at least one folding region where the specimen is automatically assembled with the base component due to the local thermal transformation of the specimen corresponding to the folding region, thereby producing an integrated 4D product.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL M NELSON/Examiner, Art Unit 1743                                                                

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743